DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “displayed prominently” in line 23 and “the prominent display” in line 29, the terms “prominently” and “prominent” are relative terms which renders the claim indefinite. The terms "prominently" and “prominent” are subjective terms that are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 1, claim 1 recites “impactful” in line 14, 16, 30, the term “impactful” is a relative term which renders the claim indefinite. The term "impactful" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 1, claim 1 recites, “a slim, lean appearance and feel, and an intuitive, secure and comfortable way of holding the package” which renders the claim indefinite in scope because what can be construed as a slim and lean appearance as well as a slim and lean feel is not clearly defined.  Additionally, it is unclear as to what can be construed as an intuitive secure and comfortable “way” of holding the package as this is seen to be subjective descriptions of the claimed package. 
Regarding claims 4 and 6, the term “high” is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, recites “prominently displayed” in line 22 of the claim, the term “prominently” is a relative term which renders the claim indefinite. The term "prominently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-3, and 5 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryan,III D395,233 in view of Fat Secret (#232 cited in IDS 12/14/2021) in view of Viola US 5,695,086 in view of Selsam US 6,312,364 in view of Bezek US 2002/0008106 in view of Lipinski US 2009/0039079 in view of Nature Valley Protein Bars (#244 cited in IDS 12/14/2021) in view of Hustad US 5,375,701 in view of Anderson US 4,962,849 in view of Bartosek US 6,092,664.
Regarding claim 1, Bryan discloses a package comprising a transparent front portion (see squares in top left corner of the lid in Figure 1, and 4 showing products are visible when lid is attached to the tray) (Figs. 1, 4), an upper cavity, a first food item in the upper cavity, a middle cavity, a second food item in the middle cavity, a lower cavity, a third food item in the lower cavity (Figs.1-4). Given that each food item has a different shape it is clear that a different food product is disposed within each of the cavities, and the package obviously contains three different food items in the package. Each cavity has a rear wall and a maximum depth, the middle cavity having a maximum depth less than that of the upper and lower cavities such that the rear walls of the respective cavities are not all coplanar (see Fig. 3). The cavities of the package are arranged in a vertical row. Bryan discloses that each of the food items in different cavities are visible through the transparent front portion of the package so that each of the food items is visible therethrough and the cavities are not empty-looking (see squares in top left corner of the lid in Figure 1, and 4 showing products are visible when lid is attached to the tray) (Figs. 1, 4). Bryan discloses that the package has a center portion that is shallower than adjacent end portions with a reduced central depth (Fig. 3).
Claim 1 differs from Bryan in the recitation that the package has 5 to 20 grams of protein from the three different food items.
Fat Secret discloses the nutrition content for a serving size of lunchables including ham, cheddar cheese and crackers includes 14 grams of protein, thus suggesting providing a packaged food product with three different food items that provide a protein content within the claimed range. It would have been obvious to one of ordinary skill in the art to modify Bryan such that the package has 14 grams of protein from the three different food items as suggested by Fat Secret, since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness.
Claim 1 differs from Modified Bryan in the recitation that the package has a generally dumbbell shape, and is generally dumbbell shaped as viewed from the front and from other angles to contribute to an impactful appearance and theme, and comprises a center portion that is narrower than adjacent end portions with a reduced central width, providing a recessed midsection that helps to provide the impactful appearance and theme and also helps to provide a slim lean appearance and feel and an intuitive, secure and comfortable way of holding the package by potential purchasers 
Viola discloses adjusting the shape of food packaging to increase the marketing appeal of the packaging, more specifically Viola teaches a pet food package which incorporates a pet shape which identifies which type of pet food the package is intended to enclose (col. 2, lines 21-26, col. 3, lines 16-29), thus Viola teaches it was known in the art to increase the marketing appeal of a package by providing a package shape to convey features of the type of food product being packaged.  
Selsam discloses marketing a fitness, health or active lifestyle beverage in a dumbbell shaped container (col. 44, lines 37-41, col. 19, lines 40-47).
Bezek discloses adjusting the shape of a food container to promote various marketing considerations and ([0005], [0009], [0049]) and also teaches providing a package with a reduced central width, that necessarily also helps to provide a slim, lean appearance and feel, and an intuitive, secure and comfortable way of holding the package by potential purchasers with different hand sizes ([0034], [0053]).
It would have been obvious to one of ordinary skill in the art to modify the packages of Bryan such that the packages are generally dumbbell shaped, each package being generally dumbbell-shaped as viewed from the front and from other angles to contribute to an impactful appearance and theme, comprising a center portion that is narrower than adjacent end portions, with a reduced central width, providing a recessed midsection that helps to provide the impactful appearance and theme as taught by Viola and Selsam, and also helps to provide a slim, lean appearance and feel, and an intuitive, secure and comfortable way of holding the package by potential purchasers as taught by Bezek in order to increase the marketing appeal of the food packages, and to convey a fitness, health of active lifestyle type of food product being packaged as well as to provide a secure and comfortable way of holding the package. 
Claim 1 differs from Bryan in the recitation that the packages have a height of 6 to 7 in., a maximum width of 2 to 5 in., and a maximum depth of about 1 to 4 in.
Lipinski discloses that the packaged food product can have a height of 6 in to 7 in (about 5 to about 9 inches) and a maximum width of 2 to about 4 inches, and a depth of at least 0.35 inches ([0027]), overlapping the claimed ranges. One of ordinary skill in the art would have been motivated to try to modify the snack tray of Bryan to have similar general dimensions as taught by Lipinski, since the court has held that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (MPEP 2141 .III. (E), 2144.05.II.B)
Claim 1 differs from Bryan in the recitation that the package comprises a back card engaging exactly two of the cavities and that the package with the food items therein are arranged to stand on edge. Claim 1 differs from Bryan in the recitation that the packaged food product is self-supporting on edge in its upright position, with each the flange of the packaged food product and the back card stably supporting the packaged food product, with the second end of the back card spaced from the flange.
Claim 1 differs from Bryan in the recitation that the package comprises other text, graphics and colors on the package to provide brand information, ingredient information and nutritional information and to make the package attractive.
Hustad teaches attaching a back card to multiple compartments (col. 9, lines 13-30, 64-68). Hustad discloses that the back card allows the package to stand on edge, provide additional space for printing label information, protect the compartments and strengthen the rigidity of the tray (col. 8, lines 63-68, col. 9, lines 1-12). Hustad discloses that the back card can provide a tab of sufficient length to support the package in an upright condition in combination with the lowermost peripheral flange 12 (col. 10, lines 1-10). Hustad additionally teaches attaching a back card to only the bottom compartments or to multiple compartments (col. 9, lines 13-30, 64-68). Hustad discloses that the back card allows the package to stand on edge, provide additional space for printing label information, protect the compartments and strengthen the rigidity of the tray (col. 8, lines 63-68, col. 9, lines 1-12). Hustad discloses that the back card can provide a tab of sufficient length to support the package in an upright condition in combination with the lowermost peripheral flange 12 (col. 10, lines 1-10). Hustad discloses that the second end of the back card (bottom of the back card) is spaced from the flange (Fig. 21)
Hustad teaches providing labeling information and graphics on the front of the package (Figs. 1, 35, col. 9, lines 50-63). While Hustad does not get into specifics it is obvious that by providing labelling information and graphics on the package, Hustad teaches the inclusion of additional text, graphics and colors on the package surfaces to provide brand information, ingredient information, and nutritional information and to make the package attractive.

It would have been obvious to one of ordinary skill in the art to modify the package of Bryan such that the package comprises a back card engaging exactly two of the cavities and that the package with the food items therein are arranged to stand on edge and such that the packaged food product is self-supporting on edge in its upright position, with each the flange of the packaged food product and the back card stably supporting the packaged food product, with the second end of the back card spaced from the flange as suggested by Hustad in order to allow the packaged to be easily displayed, since the placement of the back card can be varied in order to allow the package to stand on edge, provide additional space for printing label information, protect the compartments and strengthen the rigidity of the tray.
It would have been obvious to one of ordinary skill in the art to modify the package of Bryan such that the package comprises other text, graphics and colors on the package to provide brand information, ingredient information and nutritional information and to make the package attractive as suggested by Hustad.
Claim 1 differs from Bryan in the recitation that the package comprises protein content information using text and graphics displayed prominently on the front of each package. 
Nature Valley Protein Bars Review discloses communicating protein content information using text and graphics displayed prominently on the front of the package. It would have been obvious to one of ordinary skill in the art to modify Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek in view of Lipinski in view of Bartosek such that method comprises communicating protein content information using text and graphics displayed prominently on the front of each package in keeping with the concept of the product, as taught by Nature Valley in order to allow a consumer to quickly and easily see the protein content of the food product. 
Further regarding the limitation, “other text, graphics and colors on the package to provide brand information, ingredient information, and nutritional information and to make the package attractive”, Anderson discloses a package having a lid 14 that overlays an open tray face 27, that can conveniently be printed with a variety of graphic material 19 such as pictures, prints, trademarks, directions, nutritional information, etc. and that such graphics are conventionally employed on the outer container of a packaged food item (col. 3, lines 14-19). In other words, Anderson teaches communicating nutritional information which would necessarily include protein content using text displayed on the front of each package, while also including while other text, graphics and colors on any of the package surfaces to provide brand information, ingredient information, and nutritional information and to make the package attractive. Thus, it would have been obvious to one of ordinary skill in the art to modify the package of Bryan to include other text, graphics and colors on any of the package surfaces to provide brand information, ingredient information, and nutritional information and to make the package attractive as taught by Anderson since Anderson recognizes this was conventional in the art. 
Claim 1 differs from Bryan in the recitation that the packaged food product is an array of packaged food products provided as a plurality of packaged food products, and wherein the packages with the food items therein are arranged to stand on edge in a horizontal back to front stack or array such that the back of a product at the front of the stack or array engages the front of an adjacent product behind it
Bartosek discloses providing a plurality of packages with the food items therein arranged to stand on edge in a horizontal back-to-front stack or array on the horizontal shelf in the retail establishment such that the back of a product at the front of the stack or array engages the front of an adjacent product behind it (Fig. 7, col. 3, lines 63-67). It would have been obvious to one of ordinary skill in the art to modify Bryan such there are a plurality of food packages and that the packages with the food items therein are arranged to stand on edge in a horizontal back-to-front stack or array such that the back of a product at the front of the stack or array engages the front of an adjacent product behind it, since this was a well-known way to arrange food packages as taught by Bartosek and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness. 
Regarding the remaining limitations, the product made obvious by Modified Bryan is seen to teach that in the upright, standing on-edge orientation, the generally dumbbell- shaped configurations of the packages, their recessed midsections, the visibility of the food items through transparent front portions of the packages, and the prominent display of protein content on the front of the packages all contribute to an impactful appearance, theme, and feel, and thereby necessarily help to enable the packages to stand out in a positive way, and to invite potential purchasers to select the packages from their display locations.
Regarding claim 2, Modified Bryan discloses that each package has 14 grams of protein from the three different food items therein (Fat Secret).
Regarding claim 3, Modified Bryan discloses that each package has about 13 grams (14 grams) of protein from the three different food items therein (Fat Secret).
Regarding claim 4, Modified Bryan discloses that at least one of the food items is a high protein food item (ham) (Fat Secret).
Regarding claim 5, Hustad additionally discloses hermetically sealing and gas flushing a food package, with each cavity gas flushed to reduce or eliminate oxygen to provide an environment which preserves food products (col. 2, lines 4-19). It would have been obvious to one of ordinary skill in the art to further modify the package of Bryan such that the lid is hermetically sealed to the tray and modify each cavity of the packaged food product of Bryan to be gas flushed to reduce the oxygen therein as taught by Hustad in order to provide an environment which further preserves the food products.
Regarding claim 6, Modified Bryan discloses that each of at least two of the food items is a high protein food item (ham, cheese) (Fat Secret).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryan, III et al. US D395, 233 in view of Hustad US 5,375,701 in view of Nature Valley Protein Bars in view of Bezek US 2002/0008106 in view of Murray US 2013/0015091 in view of Strilich et al. US 2011/0086141 in view of Lipinski et al. US 2009/0039079.
Regarding claim 7, Bryan discloses a packaged food product comprising a tray comprising a flange (Fig. 2, 4) and exactly three stacked cavities in a substantially vertical row, the three cavities consisting of a top cavity, a bottom cavity therebeneath and a middle cavity therebetween, a lid obviously sealed to the tray (Figs. 1-4). Bryan discloses that the flange has a first end (part of flange at the top of the package) and a second end (part of flange at the bottom of the package) (Fig. 1, 3). Given that each item has a different shape it is clear that a different food product is disposed within each of the cavities. Further regarding the food products being diced, this is considered to be a change in shape of the food products (MPEP 2144.04.B), and therefore directed to a common practice which the court has held normally requires only ordinary skill in the art and hence is considered a routine expedient. Bryan discloses that each cavity has one or more sidewalls and a rear wall (Fig. 4). Bryan discloses that the top and bottom cavities have substantially the same maximum depth, and the middle cavity has a maximum depth less than that of the top and bottom cavities (Fig. 3). Bryan obviously discloses that the height of the tray (vertical length) (Fig. 1) is greater than its maximum width and greater than its maximum depth.
Claim 7 differs from Bryan in the recitation that the lid is hermetically sealed to the tray and that each cavity is gas flushed to reduce or eliminate oxygen therein. Claim 1 differs from Bryan in the recitation that the food products specifically comprise at least two proteinaceous food products including a meat product and a cheese product
Claim 7 differs from Bryan in the recitation that the packaged food product is specifically capable of being displayed on edge. Claim 7 differs from Bryan in the recitation that a back card is affixed to the rear walls of exactly two cavities including the bottom cavity and extends along and down beyond the rear of the bottom cavity. The back card having a first end and a second end. The packaged food product being self-supporting on edge with the first end of the flange in an elevated position above the second end of the flange, and with the first end of the back card in an elevated position above second end of the back card with the second end of the back card stably supporting the packaged food product.
Hustad teaches hermetically sealing and gas flushing a food package to reduce or eliminate the oxygen in order to provide an environment which preserves food products (‘701, col. 2, lines 15-19). Hustad also teaches a package having multiple cavities with each cavity comprising different food products, the food products comprising at least two proteinaceous food products including a meat product and a cheese product (col. 7, lines 13-25). It would have been obvious to one of ordinary skill in the art to modify Bryan such that the food products comprise at least two proteinaceous food products including a meat product and a cheese product as taught by Hustad since Bryan and Hustad are both directed to snack food packages and Hustad teaches foods commonly included in snack food packages. It would have been obvious to one of ordinary skill in the art to modify the lid of Bryan to be hermetically sealed to the tray and modify each cavity of the packaged food product of Bryan to be gash flushed to reduce the oxygen therein as taught by Hustad in order to provide an environment which further preserves the food products. 
Hustad additionally teaches attaching a back card to only the bottom compartments or to multiple compartments (col. 9, lines 13-30, 64-68). Hustad discloses that the back card allows the package to stand on edge, provide additional space for printing label information, protect the compartments and strengthen the rigidity of the tray (col. 8, lines 63-68, col. 9, lines 1-12). Hustad discloses that the back card can provide a tab of sufficient length to support the package in an upright condition in combination with the lowermost peripheral flange 12 (col. 10, lines 1-10).
It would have been obvious to one of ordinary skill in the art to modify the package of Bryan to be capable of being displayed on edge as taught by Hustad in order to allow the packaged to be easily displayed. It would have been obvious to one of ordinary skill in the art to modify the package of Bryan to include a back card is affixed to the rear walls of exactly two cavities including the bottom cavity and extends along and down beyond the rear of the bottom cavity. The back card having a first end and a second end. The packaged food product being self-supporting on edge with the first end of the flange in an elevated position above the second end of the flange, and with the first end of the back card in an elevated position above second end of the back card with the second end of the back card stably supporting the packaged food product, since the placement of the back card can be varied in order to allow the package to stand on edge, provide additional space for printing label information, protect the compartments and strengthen the rigidity of the tray.
Claim 7 differs from Bryan in the recitation that the packaged food product has information prominently displayed thereon referring to the protein content.
However given that food packages commonly include nutritional information such as protein content it is obvious that the package of Modified Bryan would include information displayed specifically to protein content, especially since Modified Bryan teaches that the package comprises proteinaceous food products, the placement of the protein information would be an obvious matter of design preference. Further, it is noted that nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” (MPEP 2112.01.III). Therefore the front surface that has information prominently displayed thereon referring specifically to protein content does not differentiate the claimed product from the prior art product of Modified Bryan since the information regarding the protein content is non-functional printed matter. 
Nevertheless, Nature Valley Protein Bars shows the front surface of the packaged food product having information prominently displayed thereon referring specifically to protein content. It would have been obvious to one of ordinary skill in the art to modify Modified Bryan such that the front surface of the packaged food product has information prominently displayed thereon referring specifically to protein content in order to a consumer to quickly and easily see the protein content of the food product.
Claim 7 differs from Modified Bryan in the recitation that the middle cavity has a width less than that of the top and bottom cavities and that the packaged food product has a center portion that is narrower than adjacent end portions and can be held in one hand easily and comfortably.
Bezek discloses it was known it the art to provide a container with a dimension or shape that makes it easy to grab and hold the container with one hand, Bezek teaches such shapes include containers having a center portion narrower than adjacent end portions, such shapes include generally dumbbell shaped containers (‘106, Fig. 1b, 2a). It would have been obvious to one of ordinary skill in the art modify the package of Modified Bryan to have a generally dumbbell shaped front surface and center portion that is narrower than adjacent end portions as taught by Bezek in order to provide the package with a dimension or shape that makes it easy to grab and hold the package with one hand and since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art
Murray additionally teaches curving the edges of a package in order to accommodate the use and grip of the package with a single hand (‘091, [0023]). It would have been obvious to one of ordinary skill in the art modify the package of Modified Bryan to have a center portion that is narrower than adjacent end portions as taught by Bezek and as additionally taught by Murray in order to provide the package with a dimension or shape that makes it easy to grab and hold the package with one hand. 
Regarding the middle cavity having a width less than that of the top and bottom cavities and a depth less than that of the top and bottom cavities, it is noted that Bezek and Murray teaches providing a middle area of a food container narrower than upper and lower portions of the container, such dimensions and shape making the container easier to hold in one hand (‘106, [0009], Figs. 1a, 1b, 2a, 2b) and it is noted that Bryan discloses a snack package that has a central portion of reduced depth as a matter of design, therefore it would have been further obvious to one of ordinary skill in the art to modify the middle cavity of Modified Bryan to be narrower than the upper and lower cavities with a width less than that of the top and bottom cavities as taught by Bezek and Murray in order to provide the tray with a dimension and shape that makes it easier to hold in one hand and since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Claim 7 differs from Modified Bryan in the recitation that the back card has a portion of reduced width behind the middle cavity.
However it is noted that examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients include changes in shape, size/proportion (MPEP 4144.04.IV.A,B), and absent compelling evidence of criticality the modification of the back card to specifically have a reduced width behind the middle cavity is merely a change in shape of the back card in order to match the change in change in shape of the container as taught by Bezek and Murray. Nevertheless, Strilich (‘141, Figs.9-12), teaches it was common to provide a back support for a display container with the back support having a section of reduced width, and therefore it would have been obvious to one of ordinary skill in the art to modify modified Bryan such that the back card specifically has a reduced width behind the middle cavity since the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. (MPEP 2141.III.C).
Claim 7 differs from Bryan in the recitation that the tray specifically has a height of 6 in. to 7 in., a maximum width of 2 to 5 in., a reduced central width and a maximum depth of about 1in. to 4 in.
Lipinski discloses that the packaged food product can have a height of 6 in to 7 in (about 5 to about 9 inches) and a maximum width of 2 to about 4 inches, and a depth of at least 0.35 inches ([0027]), overlapping the claimed ranges. One of ordinary skill in the art would have been motivated to try to modify the snack tray of Bryan to have similar general dimensions as taught by Lipinski, since the court has held that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (MPEP 2141.III. (E), 2144.05.II.B). 
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 of the response that the term prominently and prominent are well defined and provides a definition from Dictionary.com.
While the definitions are appreciated, the definitions themselves are subjective, for example “standing out so as to be seen easily”, what constitutes being seen easily can still be considered subjective. 
Applicant argues on page 8 of the response that the term “high” is well defined and would be understood by one of ordinary skill in the art. Applicant argues that paragraph 8 discloses examples of high protein food items. 
This argument has not been found persuasive, while paragraph 8 includes examples of what applicant considers high protein items to include, what is considered a “high protein” food item is still subjective and the metes and bounds of what protein contents would be considered “high protein” contents is unclear. For example, high protein content foods include protein powders which commonly have higher protein contents than some of the products listed in paragraph 8.
Applicant provides definitions for slimmer and leanest and argues on pages 9-10 of the response, that the terms are well defined. Applicant argues on pages 11-13 of the response that the “intuitive, secure and comfortable way of holding the package” is explained at paragraph 8. Applicant argues that the term “impactful” is sufficiently well understood and provides the Dictionary.com definition.
While all of the provided definitions are appreciated, the definitions themselves are subjective, and the specification does not provide clear guidance as to the metes and bounds of the above terms.  For instance, what can be construed as “impactful” to one might not be impactful to another.  Therefore, the rejections under 35 U.S.C.112b have been maintained. 
Applicant argues on page 15 of the response that to arrive at the invention as posited by the rejection, without the benefit of hindsight, a person of ordinary skill would have had to pick and choose numerous specific features from 10 separate unrelated references (in the case of claim 1) or 7 separate unrelated references (in the case of claim 7) while rejecting other features that are described by the references as equally viable. These features relate to e.g., (1) the shape of the packaged food product, of which there are an infinite number of options; (2) the number and arrangement of cavities, of which there are numerous options; (3) the specific size of the packaged food product, for which again there are numerous options; and numerous other features recited in the claims. The likelihood of success associated with the claimed combination of features is not predictable. The references offer no guidance that would make it obvious to try the specific combination of features recited in the claims, nor any suggestion that the specific combination of features recited the claims would provide an impactful way to market a packaged food product as claimed.
This argument has not been found persuasive, the motivation to modify the Bryan reference with the teachings of each prior art reference in the rejections has been provided in the rejection above. “Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." (MPEP 2145.X.A) Furthermore, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." In this regard, the prior art provides motivation for applying a back card so as to maintain a similar type of packaged food product in an upright orientation to allow the package to have impact on a consumer in a retail setting and the prior art further teaches the desirability of shaping packages to conform to a particular aesthetic, such as dumbbell shapes for health conscious. Furthermore, it is noted that Hustad recognizes it was desirable for a package to maintain a high level of consumer impact in a retail setting (col. 1, lines 41-63), providing additional motivation for incorporating the additional features to the package of Bryan in order to make the package more appealing to a consumer. 
Applicant argues on page 15 of the response that one factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is where an applicant establishes that the prior art disclosure of the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art. MPEP 2144.05 III. D. In the present case, the myriad options presented by the ten cited prior art references similarly weigh against maintaining an obviousness rejection.
This argument has not been found persuasive, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. (MPEP 2141.C). It is noted that “reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). As discussed above the references used in the rejection provide motivation to modify the package of Bryan to arrive at the claimed invention.
Applicant argues on page 16 of the response that one of the problems addressed by the invention described in claims 1 through 7 is the problem of providing a tray-and-lid package that can stand out in a retail setting. The cited references fail to disclose or suggest providing a flanged tray-and-lid packaged food product as described in the claims in which the height is greater than the width and depth, and wherein the packaged food product is self-supporting on edge with the flange and the second end of the back card stably supporting the packaged food product. The items disclosed in the prior art references that are self-supporting on edge are specifically designed to have a height that is not greater than the width and depth.
This argument has not been found persuasive, Hustad teaches that the base tray can have virtually any shape (col. 9, lines 35-37) and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123.II). Hustad discloses that the back card allows the package to stand on edge, provide additional space for printing label information, protect the compartments and strengthen the rigidity of the tray (col. 8, lines 63-68, col. 9, lines 1-12), thus Hustad teaches the placement of the back card can be varied in order to allow the package to stand on edge in a retail setting and would provide additional space for printing label information, protect the compartments and strengthen the rigidity of the tray. Hustad also recognizes that it was desirable for a package to have visual impact on the consumer while on the supermarket shelf (col. 8, lines 36-41) and recognizes that providing a mechanism for a package to stand on edge helps the package maintain a high level of consumer impact (col. 1, lines 41-63). One of ordinary skill in the art would recognize that the back card could be applied to a package such as Bryan which would have a greater height than width in the upright configuration, with a reasonable expectation of success. Furthermore, standing out in a retail setting would also have been a function of how one chose to present the product.
Applicant argues on page 16 of the response that the package of Bryan is not self-supporting and is provided with a hang tab at the top and therefore argues that the Bryan reference is not an appropriate starting point. Applicant argues that there would have been no reason for one skilled in the art to modify the Bryan reference by adding a back card to make it self- supporting. 
This argument has not been found persuasive, it is noted that Hustad shows that it was common the art to display a package in the upright condition by the use of a structure which permits hanging of the package or alternatively with a back card attached to the back of the package (Col. 8, lines 42-65, Col. 7, lines 1-23). Since Bryan already desires to have the package displayed in an upright configuration by use of a structure which permits hanging, one of ordinary skill in the art would have been motivated to consider the teachings of Hustad and substitute the means for displaying the package in the upright condition of Bryan with another known means for displaying a package in the upright configuration (MPEP 2144.06). Further Hustad discloses that the back card allows the package to stand on edge, provide additional space for printing label information, protect the compartments and strengthen the rigidity of the tray (col. 8, lines 63-68, col. 9, lines 1-12) providing additional motivation to substitute the structure of Bryan which permits hanging, with a back card attached to the rear walls of the cavities of the package, by providing additional space for printing label information, protecting the compartments and strengthening the rigidity of the tray.
Applicant argues on pages 17-18 of the response that Hustad teaches away from the invention because Hustad teaches that packages that are self -supporting on a shelf should not have a height greater than a width and that Hustad’s packages that do have a greater height than width are to be supported only by suspension from a peg.
This argument has not been found persuasive Hustad teaches that the base tray can have virtually any shape (col. 9, lines 35-37), and therefore is not seen to teach away from any specific shape in combination with a back card for support in the upright orientation, additionally “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123.II). 
Applicant argues on pages 18-19 that Lipinski teaches away from the claimed invention which requires affixing a back card to the rear walls of exactly two cavities. Applicant argues that Lipinski requires the bottom walls of the compartments to be aligned in the same plane so that the back panel 28 is relatively flat. Applicant argues that modifying Lipinski to reduce the maximum depth of the middle cavity would change one of the principles of operation of Lipinski. 
This argument has not been found persuasive, Lipinski was only relied upon for teaching common general dimensions for a similar type of packaged food product, and is not the primary reference being modified. Bryan, the primary reference, already teaches that the middle cavity has a depth less than the top and bottom cavities, and Hustad was relied upon for teaching applying a back card to the package of Bryan to allow it to stand and that placement of the back card can be varied in order to allow the package to stand on edge, provide additional space for printing label information, and protect the compartments and strengthen the rigidity of the tray.
Applicant argues that the prominent display of printed matter is related to the shape of the packaged food product and exploits the shape of the packaged food product by reinforcing the high protein/weightlifting theme and attracting the attention of prospective purchasers. 
This argument has not been found persuasive as in this case there is no new and unobvious functional relationship between the printed matter and the substrate. It is noted that Nature Valley Protein Bars teaches prominently displaying protein information on the front of a food package. Further, it is well known and commonly required in the food packaging art to display information on the package related to protein content of the food contained within the package. The information regarding the protein content may perform the function of informing a user about the inherent property of the food products contained within the package, however this function does not pertain to the structure of the package, the package does not perform a function with respect to the printed matter to which it is associated, the food package merely serves as a support for the information regarding the protein content, to elaborate, MPEP 2111.05 cites: “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. Where a product merely serves as a support for printed matter, no functional relationship exists.” (MPEP 2111.05).
To elaborate, providing a label on a food container with a message that prominently states that the food product has protein does not provide a structural feature to the invention. Additionally, the particular message regardless of how it is placed on the container would not provide a patentable distinction to the invention. The printed matter on the surface of the instantly claimed container is not integral to the function of the claimed article, for example, as opposed perhaps to a situation where the printed matter serves as an indicator for measurement, thus affecting the use and function of the article as a whole. Therefore, a simple message which could further aid the marketing and promotional potential of said container would not alter or change the tangible, material functions of the article, namely those involving the product and the container. Additionally, such a message stating that the product has protein would not patentably differ from the same article with any number of differing messages. Therefore, such a message is not a patentable feature over the prior art.
Applicant argues that one of ordinary skill in the art would have no reason or motivation to narrow the middle cavity of Bryan to improve handling characteristics. Applicant argues that the Office action does not cite any discussion of a problem with handling of tray and lid packages that might be solved by narrowing the middle cavity. Applicant argues that one of ordinary skill in the art would have no reason to look to Bezek for ideas on improvement to the tray and lid container of Bryan because Bezek teaches a different type of container. Applicant argues that Murray is also directed to a container different from Bryan, i.e. a pouch for beverages and argues that absent hindsight one of ordinary skill in the art would have had no motivation to modify Bryan to include an individual feature of Murray.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Bryan and Bezek and Murray are different types of containers, they are all still both directed to containers which each can be held by a consumer in order to consume a food item or held for the purpose of carrying the container, given that Bezek teaches improving a package by changing the shape of the package to make said package easier to hold and Murray additionally teaches curving the edges of a package in order to accommodate the use and grip of the package with a single hand and since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, one of ordinary skill in the art would have been motivated to try and adjust the shape of the package of Bryan in order to allow the package to be easier to hold. Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id . In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts (MPEP 2141.III).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792